Citation Nr: 1027686	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  10-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as secondary to in-service exposure to herbicides.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel











INTRODUCTION

The Veteran had active military service from June 1963 to October 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.	The Veteran served in the Republic of Vietnam; exposure to an 
herbicide agent, to include Agent Orange, is presumed.

2.	The competent evidence of record indicates the Veteran has 
been diagnosed with diabetes mellitus, type II.


CONCLUSION OF LAW

Diabetes mellitus, type II, was incurred in active service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran contends service connection for diabetes mellitus is 
warranted due to in-service exposure to Agent Orange.  
Specifically, he asserts that as a loadmaster, he flew cargo and 
troops on board a C-130 aircraft into South Vietnam twice a month 
and, as such, was exposed to herbicides.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Certain diseases associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2009).  A Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic 
of Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.  

Diseases associated with exposure to Agent Orange include, among 
others, Type 2 diabetes (also known as Type II diabetes mellitus 
or adult- onset diabetes).  38 C.F.R. § 3.309(e).  The Board 
observes the Veteran has been diagnosed with diabetes mellitus, 
type II.  See, e.g., August 2008 VA treatment record, May 2009 VA 
treatment record; November 2009 private treatment record.

The Veteran's service records demonstrate that he had service 
during the applicable period and that he was awarded the Vietnam 
Campaign Medal and Vietnam Service Medal.  More importantly, the 
Veteran's service personnel records indicate he was attached as 
an aircrewmember to VR-7 of the Fleet Tactical Support Squadron 
Thirty during the months of June through December 1966.  Further, 
investigation revealed the VR-7 squadron maintained a presence 
across the Pacific carrying supplies, equipment and men to the 
Republic of Vietnam during this timeframe.  

In light of the Veteran's service personnel records showing his 
attachment to the VR-7 squadron, and the record of the squadron's 
operations within Vietnam, the Board is satisfied that there is 
sufficient evidence that the Veteran was in the Republic of 
Vietnam during the presumptive period.  Thus, exposure to 
herbicides (Agent Orange) is presumed.  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).

As the Veteran's exposure to herbicides is presumed, the Board 
concludes that service connection for diabetes mellitus, type II, 
is warranted.  See 38 C.F.R. § 3.309(e).


ORDER

Service connection for diabetes mellitus, type II, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


